TAYLOR, Judge.
Sam Johnson, Jr., appeals the denial of his “Petition for Relief from Conviction or Sentence” filed pursuant to Rule 20, Ala. Temp.R.Crim.P. The state filed a motion to remand this cause and states as follows:
“1. Appellant’s claim of ineffective assistance of counsel, if taken as true, may state a claim for relief.
“2. Appellant’s prior petition for writ of habeas corpus was not filed on a proper Rule 20 form and its denial should be deemed to have been on procedural grounds. Therefore, this Rule 20 petition on the proper form which contains Appellant’s claim of ineffective assistance of counsel should not be deemed as a successive petition.
“3. Appellant’s Rule 20 petition was filed on March 25, 1988, and it was denied on March 29, 1988, without an answer being filed by the district attorney.
“4. Appellant’s allegations concerning ineffective assistance of counsel, if taken *268as true, may state a claim for relief under Rule 20.1(f).
“5. The circuit court and district attorney’s office have been notified and do not oppose this motion.”
We agree with the state’s assessment of this case. Accordingly, we remand this case to the circuit court for further proceedings.
REVERSED AND REMANDED.
All the Judges concur.